This action was commenced to recover the value of property, which was destroyed while in transit from Chicago to New York. But two of the four causes of action set forth in the complaint remain for consideration; inasmuch as, on the trial before the referee, the plaintiff elected to suffer a nonsuit as to the third and fourth causes of action. Of the two causes of action thus remaining, the first is asserted by the plaintiff on his own behalf, as owner of certain samples of merchandise, packed in the trunks of one Cullom; who was employed by him as a commercial traveler and who was a passenger between the two cities mentioned, upon a ticket purchased at an office of the Wabash Western Railway Company in Chicago.
The second of these causes of action is for the value of Cullom's, the plaintiff's assignor's, personal baggage; the claim for which Cullom had assigned to the plaintiff. The plaintiff was nonsuited, upon the trial, upon both causes of action and the judgment upon the referee's report having been affirmed at the General Term, the plaintiff now appeals to this court. A brief reference to the material facts disclosed in the record *Page 476 
only need be made and they are undisputed. The defendant corporation has succeeded to the property and liabilities of the Wabash Western Railway Company; which operated, at the time of the loss in question, a line of railroad between Chicago and Detroit, and which was, itself, the successor of the Wabash, St. Louis and Pacific Railway Company. On April 27th, 1889, Cullom, desiring to avail himself of certain special excursion rates of fare then prevailing between Chicago and New York, went to the office of the Wabash Western Railway Company, in Chicago, and purchased a "round trip" excursion ticket between those cities. The ticket was of an old form and purported upon its face to be issued by the Wabash, St. Louis and Pacific Railway Company, the predecessor of the Wabash Western Railway Company. Attached were coupons; each of which read that it was issued by the Wabash, St. Louis and Pacific Railway Company and, further, contained the name of the particular railway company constituting the connecting line of railway over which the passenger would be carried upon his way to New York and upon his return thence. His ticket, and, as well, each coupon attached, stated that it was subject to the conditions of a certain contract printed upon the ticket; which stated that, in consideration of the reduced rate at which the ticket was sold, the holder agreed with the several companies, over whose lines the ticket entitled him to be carried, among other things, that "in selling this ticket, the Wabash, St. Louis and Pacific Railway Company acts as agent, and is not responsible beyond its own line;" and "that it is especially agreed and understood by him that no agent or employee of any of the lines named in this ticket has any power to alter, modify or waive in any manner any of the conditions named in this contract." All that occurred at the time of the purchase by Cullom of the ticket was his statement to the ticket agent that he wanted a ticket to New York. After purchasing the ticket, Cullom, the same day, took four trunks containing the articles in question to the railway station and delivered them to the baggagemaster; requesting that they be checked to New York. He handed him his passenger *Page 477 
ticket and, after paying an extra charge demanded for so much of his baggage as was in excess of 150 pounds allowed to be carried free by a passenger, received some brass checks and a cardboard check; the latter being entitled "Foreign Excess Baggage duplicate check," purporting to be issued by the Wabash Western Railway Company from Chicago to New York and bearing the signature of the general baggage agent of that company. Cullom then took his place in a sleeping car, intended to be run through to New York. The following morning, at a point on the line of the Grand Trunk Railway Company, a distinct railroad corporation, an accident occurred and the property in question was destroyed by fire.
Among the findings of fact, made by the referee, before whom the trial was had, were these, namely: "That the Wabash Western Railway Company was not, and did not represent itself to be, a common carrier of passengers and their baggage between Chicago and New York, nor did it do business as such; that that company, in its operation of that portion of its road to Detroit, sometimes used the name of the Wabash, St. Louis and Pacific Railway Company, (its predecessor in interest), on passenger tickets and on baggage checks, and that the depot in Chicago was used jointly by several railroad companies; the baggagemaster of the Chicago and Western Indiana R.R. Co., one of them, having charge of the checking of the baggage upon the different roads and to points upon their several connecting lines. It appears that the form of ticket, which Cullom purchased, was the only one in use by the Wabash Western Railway Company form Chicago to New York and that the sum paid for it was apportioned among the three lines, over which the latter city was reached by the passenger, according to the length of the respective portions of the route. It, also, appeared that Cullom had been a commercial traveler for years and was familiar with the system by which railroad companies would sell tickets over their own and connecting lines, by means of coupons attached and designed for use upon the particular road over which the passenger would be carried, and he knew the ticket *Page 478 
he purchased to be of the same general character. He testified to knowing that there was a printed contract upon his ticket; but he did not read it until after the accident occurred.
The claim of the plaintiff is that the Wabash Western Railway Company contracted with his assignor, Cullom, to carry the property in question from Chicago through to New York and that, by the contract for transportation, the company became responsible for the safe delivery of Cullom's personal baggage and for the plaintiff's merchandise in Cullom's trunks. He rests the contract for transportation upon what was implied in the transaction of the purchase of a ticket to New York from the Wabash Western Railway Company and claims that the ticket received at the time did not affect the contract, but was a mere token.
Considering the first cause of action sued upon, the argument is that, because the company had notice that the trunks contained samples of merchandise and undertook, through the agency of its baggagemaster, to carry the same for the plaintiff's agent, it became responsible for its safe delivery and that it was, therefore, error to nonsuit him as to the claim. The evidence shows that the baggagemaster was informed by Cullom that the trunks contained samples of underwear at the time they were checked; but he was not informed that Cullom was not their owner. Much evidence was offered by the plaintiff to show the extent to which it is customary in the community for merchants, in the conduct of their business, to send out commercial travelers; who carry with them samples belonging to their employers, upon which orders are to be solicited by them. Evidence was, also, adduced to show a custom by some railroad companies to check for a commercial traveler trunks containing such samples, in the same manner as trunks containing personal effects.
Whatever the contract between Cullom and the company, it was, at most, a contract to carry him and his personal baggage; with the limitation that for all weight of baggage in excess of 150 pounds he should pay an additional compensation at a certain rate, based upon the ticket rate. There was *Page 479 
no contract to carry any merchandise belonging to some other person than Cullom, and therein, as I think, lies the difficulty in the way of the plaintiff maintaining this action for the loss of his property; which was not obviated by the proof of the custom prevailing in the community. The fact of Cullom being the plaintiff's agent does not affect the question, as I think; because the question is simply one of what the carrier undertook, when checking the baggage upon Cullom's production of a ticket. It has been held in the courts that a railroad company is not liable for the loss of merchandise contained in trunks of commercial travelers, which belonged to their employers. It was so held in Hawkins v. Hoffman (6 Hill, 586); a case which was relied upon as an authority by the United States Supreme Court, as lately as in the case of Humphreys v. Perry
(148 U.S. 627). In those cases, as, also, in that of Dexter v. Syracuse,Binghamton  N.Y.R.R. Co. (42 N.Y. 326), the doctrine of a carrier's liability was held not to extend beyond the personal baggage of the passenger. In Humphreys v. Perry, the doctrine was very elaborately reviewed in the light of the cases, in this country and in England, and the conclusion was reached that the only contract entered into is for the transportation of personal baggage, and that the term would not embrace samples of merchandise. Under that rule the carrier would not be liable for articles other than personal baggage, in the absence of some agreement or understanding that they were to be carried as baggage, and no extension of the liability of the carrier could be created by mere evidence of the custom and usage of passengers to take with them, and of the carriers to carry, as personal baggage, articles of merchandise, similar in appearance. (Blumantle v. Fitchburg R.R. Co., 127 Mass. 322; Humphreys
v. Perry, supra.)
Assuming, as we must, that Cullom, the plaintiff's assignor, informed the defendant's baggage agent that his trunks contained other articles than personal effects, that fact only goes to show, at the furthest, that the latter undertook to check for Cullom trunks containing other property of his than what *Page 480 
might be strictly classified as personal baggage; but it did not prove that he intended to make the railway company responsible for the carriage of merchandise belonging to some one else. I do not think that authority can be implied on the part of this baggagemaster to bind his company, in checking upon the passenger's transportation ticket trunks containing articles not constituting the passenger's personal baggage, or property carried for him as such. A carrier is not bound to inquire as to the nature of the contents of baggage offered by a passenger to be checked. It has the right to presume that it contains his personal effects and if informed that the contents are something beyond what might be comprehended within that description, it may be that it would become responsible to the passenger therefor as the result of the understanding with its agent. That would be a question upon the facts and is not here. This baggage agent had no power to check, as the passenger's baggage, the merchandise belonging to some one else; or, at least, such a power was not shown. This baggagemaster, checking baggage for all the companies using the depot, had not the same power as a general freight agent would possess. In the subdivision of the corporate business, each corporate agent has his particular department, with no powers to bind the corporation beyond its sphere. It was not within the scope of the apparent authority of the baggage agent to bind the company he represented, by making a contract with a passenger to carry for him, as his baggage, the property of some other person. The law only conferred upon him such authority as was incidental to the business of checking baggage for passengers upon their tickets. I wholly fail to perceive the principle upon which the company could be held to be under any liability to the plaintiff for a breach of contract to carry the merchandise as baggage. (Alling v. Boston  Albany R.R. Co.,126 Mass. 121; Wheeler v. O.S.N. Co., 125 N.Y. 155.) The only liability, conceivable upon legal principles, was that of a bailee of the plaintiff's goods; in which case the defendant would only be liable for its negligent acts. *Page 481 
That an additional compensation was asked and paid for the carriage of Cullom's trunks cannot affect the question. The contract between the parties was for the transportation of himself and his baggage from Chicago to New York for certain rates of fare. The excess of baggage and the extra rate payable therefor did not bring about any new, or separate, contract; but were incidents to the contract of transportation, entered into between the parties at the time of the purchase of the ticket. The passenger's trunks were received and checked, because he held a ticket of the company entitling him and his baggage to be carried to his destination, upon the condition that he should pay an extra charge for excess in weight of the latter. The baggagemaster had no authority to bind the company to any further and different contract. (Isaacson v. N.Y.C.  H.R.R.R. Co.,94 N.Y. 278.) The argument that the undertaking of the carrier must be presumed to have been to carry the property, thus checked and paid for, to the place of destination, would only apply to a contract of affreightment with its owner.
The case of Sloman v. Great Western Ry. Co. (67 N.Y. 208), has no application to the facts of this case. There the evidence was of such a character, respecting the knowledge possessed by the defendant's "agent and baggagemaster" as to the nature of the contents of the trunks, for the transportation of which a charge was made, as to make it a question for the jury to determine whether he did not understand that the trunks contained the plaintiff's wares and whether he had not agreed to carry them as freight. No point was made at the trial as to his not having authority to take them as freight.
I think that the judgment of nonsuit as to this cause of action was correct.
The other cause of action is to recover for the loss of Cullom's personal baggage, the claim for which he had assigned to plaintiff, and that involves the question of the extent to which the contract with the defendant made it responsible for its safe delivery at the place for which checked. That a railroad company may contract for the carriage of passengers and *Page 482 
of goods, so as to extend its liability beyond the terminal points of its road, is not disputed; but, in the absence of any such contract, the law does not imply anything more than an undertaking coextensive with its ownership and control. The question in every case must be, simply, what contract has been made. Under the facts disclosed, what is to be reasonably inferred? If any liability is to be charged upon the defendant, it must, of course, be by reason of its violation of some contract. The only testimony of the transaction had by Cullom with the ticket agent was as follows: "I purchased a round trip ticket from Chicago to New York, at the city office of the Wabash Western Railroad Company in Chicago on that date.
"Q. What did you say to the ticket agent?
"A. I wanted a ticket to New York."
He paid the fare for an excursion ticket, and received the ticket above described, whose printed matter gave notice that the Wabash, St. Louis and Pacific Railway Company acted as agent and was not responsible beyond its own line and whose coupons referred to that notice and bore upon each the name of the railroad company carrying the holder between the places named therein. Thus, there is nothing to evidence any particular engagement of the defendant towards Cullom, except what the ticket showed. As we have seen, he knew of the printed matter upon his ticket; but did not pay any attention to it, until after the accident happened, and he knew that it was usual for railroad companies, in selling tickets to points beyond their line, to issue that sort of a coupon ticket.
It is said that this ticket is not to be given the force of a contract, because it purported to be issued by a company of another name and because it was a mere token or voucher in the passenger's hands. Whether a ticket is a contract or not depends upon the circumstances. Where a person receives, upon paying his fare, a simple ticket to the point of his destination, it may well be that it is the mere token of the carrier's contract to carry him and his baggage to that point; as in Burnell v.N.Y.C.R.R. Co. (45 N.Y. 184); where *Page 483 
the Hudson River Railroad Company, over which, as the connecting line, the plaintiff was carried from Palmyra to New York, was deemed to be the agent of the New York Central Railroad Company in performing the latter's contract. But here the ticket was complex and, assuming that it contained no contract between the parties, it gave notice to the holder that the carrier did not undertake any responsibility beyond its own line and was only acting as agent for connecting carriers. It guarded against implications from its sale of a ticket through to New York. What could it have done more effectually, in that respect, and what legal principle forbade it from doing it in that way? If a passenger is not to be held to some contractual obligation, which is printed upon the ticket handed to him, there is no reason why he should not be chargeable with knowledge of any reasonable notice upon it; which guards against any misconception, to the effect that the carrier is undertaking to be responsible for occurrences upon the lines of connecting carriers, over which it cannot exert any control. As the referee found, the company was not, and did not hold itself out to be, a carrier of passengers and their baggage the entire distance from Chicago to New York and it adopted this mode of notifying purchasers of tickets and to protect itself against any implied undertaking, or any engagement of its ticket agent, extending its responsibilities. It was as though it said to the purchaser, in so many words, "I will sell you a ticket, which will carry you through to New York; but, in doing so, I assume no liability for acts or occurrences upon those lines, over which this ticket gives you the right of passage."
It is not necessary that the printed matter upon the ticket should constitute a contract, in order that the defendant should have its benefit. It was a form of notice to the holder that it was not intended to assume any other responsibility, than what would ordinarily belong to it as a carrier between its terminal points. If the question might be considered to be an open one, I do not think, upon well-settled principles, or under such circumstances, that there is any justification for our extending *Page 484 
the carrier's assumption of responsibilities towards the passenger beyond the scope of its corporate operation, in the absence of some special contract of the parties.
In Milnor v. N.Y.  N.H.R.R. Co. (53 N.Y. 363), a person bought a ticket of the defendant from New York city to Sheffield, Mass. He received a slip of paper upon which were printed two detachable tickets; one purporting to be the defendant's ticket from New York to Bridgeport, and the other purporting to be the ticket of the Housatonic Railroad Company from Bridgeport to Sheffield. After his arrival at Sheffield, but before the baggage could be delivered, it was destroyed by fire. The action was commenced by the plaintiff, as his assignee, to recover damages of the defendant for the loss of the baggage. A judgment in favor of the defendant was affirmed by this court. In the course of his opinion, CHURCH, Ch. J., after adverting to the rule that a railroad corporation may bind itself, by contract, beyond its line, said: "The importance to the public of holding the first company liable was pressed upon us upon the argument. It was conceded that it is competent for one company to sell tickets as the agent of another, in which case the company selling would not be liable where it appeared, as in this case, that the injury was caused by the neglect of another company. We can see no propriety in straining the rules of law or overturning ordinary presumptions of fact upon the supposed ground that the public will be benefited thereby. It is conceded that a notice upon the ticket, that the defendant acted as agent in the sale of the Housatonic ticket, would have relieved it of responsibility. The effect therefore of a decision against it, instead of benefiting the traveling public, would only lead to a slight change in the form of the tickets." He observed that he had been "unable to find any authority in this country which holds that the facts in this case constitute in law a contract on the part of the company selling the tickets for the entire route. The decided tendency of the authorities is the other way." (Citing cases in this and in other states.) He, also, observed that the facts proved, with respect to the sale of the ticket *Page 485 
and the checking of the baggage by the defendant to Sheffield, were not merely consistent with an agency on the part of the defendant to sell the Housatonic tickets, but that they fairly implied such agency. "The facts import an agency, and not a contract as principal, and the obligations of the parties are the same as though the tickets had been purchased at the offices of the respective companies."
In Kessler v. N.Y.C.  H.R.R.R. Co., (61 N.Y. 538), the plaintiff purchased at the office of the Baltimore and Ohio R.R. Co., in Washington, a coupon ticket from Washington to Buffalo, over several connecting railroads; the last of which was that of the defendant. She received a check for her baggage, with the names of all the roads stamped upon it. Upon arriving at Buffalo, she demanded her baggage; but it could not be found nor any trace of it, after being checked. The action was to recover for the loss. EARL, C., speaking for the court, said: "Either the Baltimore and Ohio Railroad Company made an entire contract to transport the plaintiff, with her baggage, to Buffalo, employing the other companies to perform the contract over their roads; or, which is most probable, each company was the agent of the others to sell tickets and check baggage over the other roads. Upon neither theory is the defendant liable in this case. * * * Upon the second theory, the agency would be to bind each of the other companies to transport the passenger and baggage over its road, and each road would alone be responsible for the safety of the passengers and baggage upon its road. It is true that the baggage was checked through to Buffalo. While there was but one check with the names of all the railroads upon it, it is the same as if there had been a separate check upon the baggage for each road; and the responsibility of neither road commenced until it received the baggage. These views are fully sustained by the opinion of CHURCH, Ch. J., in the case of Milnor v. N.Y. N.H.R.R. Co., (53 N.Y. 363). * * * According to the law of that case, if this action had been brought against the Baltimore 
Ohio Railroad Company, which sold the ticket and checked the *Page 486 
baggage, it would have escaped liability by showing that the baggage was lost after it had been carried over its road. The law of that case clearly is, that in such a case that company is alone liable upon whose road the baggage is lost or destroyed."
In Auerbach v. N.Y.C.  H.R.R.R. Co., (89 N.Y. 281), the passenger held a coupon ticket for passage from St. Louis to New York over several lines of railroad; the ticket being by its terms good for one continuous passage and reciting that the company selling the ticket acted only as agent for the other roads, etc. The plaintiff sued for damages for his wrongful removal from the defendant's train between Buffalo and New York. It was held that "the contract at St. Louis, evidenced by the ticket and coupons there sold, was not a contract by any one company or by all the companies named in the coupons jointly for a continuous passage from St. Louis to New York. A separate contract was made for a continuous passage over each of the roads mentioned in the several coupons. Each company through the agent selling the ticket made a contract for a passage over its road, and each company assumed responsibility for the passenger only over its road. No company was liable for any accident or default upon any road but its own."
In Isaacson v. N.Y.C.  H.R.R.R. Co., (94 N.Y. 278), the question arose as to the authority of a baggagemaster of the defendant. Instead of checking the plaintiff's baggage to New Orleans by a route indicated upon the ticket, as requested by the plaintiff, he gave the plaintiff checks by another route, and, upon his arrival in New Orleans, he failed to receive his baggage. In the course of his opinion, the relations of carrier and passenger were discussed by Judge ANDREWS; who, while holding that for the misdelivery by the defendant of the baggage, contrary to the agreement, to another carrier, it remained liable as insurer for any loss occurring upon the route upon which the baggage was diverted, said: "It will be useful, in determining the principal question, to refer to the obligation which a carrier of *Page 487 
passengers by rail assumes on the sale of a passage ticket, in respect to the personal baggage of the passenger. The carriage of the baggage of the passenger, under reasonable limitations as to amount, is the ordinary incident of the carriage of the passenger, and the duty arises on the part of the company to carry the baggage of the passenger, as incident to the principal contract without any specific agreement or separate compensation. * * * There arises, therefore, on the sale of a passenger ticket a contract to carry the person and the baggage of the passenger between the points indicated, on the road of the company issuing it, and to deliver the baggage at the end of the route to the passenger or his duly authorized agent." He said that: "It could not be claimed that a baggagemaster, in the absence of special authority, could bind the company by a contract to carry baggage beyond the terminus of the road, or agree upon special or unusual modes of delivery, etc.," and, again, that the check "has never, we think, been regarded as embodying the contract of carriage, but only as a voucher or token for the purpose mentioned." In that case, the liability of the defendant to the plaintiff, it will be perceived, was based upon the fact that the defendant had failed to carry out the agreement to carry baggage over the particular route requested and assented to at the time of the checking of the baggage. The liability was predicated upon the wrongful act in that respect.
In Pennsylvania R.R. Co. v. Jones (155 U.S. 333), Mr. Justice SHIRAS, delivered the opinion of the court, and quoting from Railroad Co. v. Manufacturing Co. (16 Wall. 318), said: "`It is the duty of the carrier, in the absence of any special contract, to carry safely to the end of his line and deliver to the next carrier in the route beyond. This rule of liability is adopted generally by the courts in this country, and is in itself so just and reasonable that we do not hesitate to give it our sanction.' And in Railroad Company v. Pratt (22 Wall. 123, 129), it was said: `The fair result of the American cases limits the carrier's liability as such, when no special contract is made, to his own line.' These cases are *Page 488 
followed by Myrick v. Michigan Central R.R. Co. (107 U.S. 102, 107), and it was there said: `In the absence of a special agreement to extend the carrier's liability beyond his own route, such liability will not attach, and the agreement will not be inferred from doubtful expressions or loose language, but only from clear and satisfactory evidence.'"
In Myrick v. Michigan Central R.R. Co., from which Mr. Justice SHIRAS quoted, the question was one of the liability of a railroad company as a carrier of goods, and it was said by Mr. Justice FIELD: "If the road of the company connects with other roads, and goods are received for transportation beyond the termination of its own line, there is super-added to its duty as a common carrier that of a forwarder by the connecting line: that is to deliver safely the goods to such line — the next carrier on the route beyond. This forwarding duty arises from the obligation implied in taking goods for the point beyond its own line. The common law imposes no greater duty than this. If more is expected from the company receiving the shipment, there must be a special agreement for it. This is the doctrine of this court, although a different rule of liability is adopted in England and in some of the states." He observed that, "The general doctrine, then, as to transportation by connecting lines, approved by this court, and also by a majority of the state courts, amounts to this: that each road confining itself to its common-law liability, is only bound, in the absence of a special contract, to safely carry over its own route and safely to deliver to the next connecting carrier, but that any one of the companies may agree that over the whole route its liability shall extend. In the absence of a special agreement to that effect, such liability will not attach." (And see Condict v. Grand Trunk R. Co., 54 N.Y. 500. )
The clear doctrine of these cases is that a carrier's responsibility to the passenger does not extend beyond the operation of its own road and cannot be made to so extend, except a special agreement be shown upon satisfactory evidence. In the early case of Quimby v. Vanderbilt, (17 N.Y. 306), the *Page 489 
only question was whether there was evidence of an express contract with the defendant to cause the passenger to be carried from New York to San Francisco. It was held that the defendant could make such a contract, which would bind him over connecting roads, and that there was sufficient evidence from which the jury might reasonably infer that he acted as the principal in the contract, which his agent made with the plaintiff for the entire passage. That decision adverted to the wise limitation imposed upon the English rule by the Court of Errors of this state, inVan Santvoord v. St. John (6 Hill, 157), in holding that evidence was admissible to show that a transportation line, receiving property without any express contract, undertook only to carry it over its own line and to then place it in the hands of the carrier over the next route.
If the plaintiff's rights are to be measured by the ticket, which was purchased at the Wabash Western Railroad Company's agency in Chicago, clearly, the company had limited its responsibility by the language upon the ticket to occurrences upon its own line. It expressly negatived any further assumption of responsibility. There was no implied responsibility on the part of the Wabash Western Railroad Company for occurrences beyond its own line and such a responsibility could not be implied as a term of the oral transaction of the purchase of the ticket.
If the rule should be otherwise held, it must logically follow that a passenger, who has suffered injuries upon a connecting carrier's route from its negligence, or that of its servants, may hold the corporation which issued his ticket liable in damages to him therefor. I do not think, in the absence of some very clear and express agreement to that effect, that a carrier's liability as insurer will be held to extend to that extraordinary degree. The rule works no hardship. The passenger is remitted to his remedy against the carrier, upon whose line he has suffered loss, or injury.
I think it of no material importance that the ticket bore upon it the name of the Wabash, St. Louis  Pacific Railroad Company, the predecessor of the Wabash Western Company. *Page 490 
As a fact, the Wabash Western Railroad Company was accustomed to issue that form of ticket, for transportation to New York, and its incompetency to establish a contract would not prevent its having the effect of a notice to the holder as to the extent of responsibility assumed.
I think the judgment of nonsuit as to this cause of action was correct and, therefore, that the judgment appealed from should be affirmed, with costs.
BARTLETT and MARTIN, JJ., concur with VANN, J., for reversal, etc., and HAIGHT, J., concurs in result by memorandum; O'BRIEN, J., concurs with GRAY, J., for affirmance; PARKER, Ch. J., not sitting.
Judgment reversed and new trial granted as to the first cause of action alleged in the complaint; in all other respects the judgment is affirmed, without costs of the appeal in this court to either party.